Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the PTAB decision filed on 01/28/2021. After thorough search, prosecution history, double patenting review, applicant’s remarks, in view of prior arts of the record, in view of prosecution and BPAI decision, and in view of examiner’s amendment, claims 1-4, 7-14 and 17-22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With SPE. Umar Cheema’s approval, authorization for this examiner’s amendment was given in a telephone interview with Nathaniel Ross (Reg. No. 65659) on 03/26/2021.

The application has been amended as follows:
1.	(Currently Amended) A method for implementing a gateway datapath for a logical network, the gateway datapath comprising a plurality of pipeline stages corresponding to entities of the logical network, the method comprising:
at a first daemon that executes in a user space of a computing device, receiving a packet from a network external to the logical network; and
executing at least a subset of the plurality of pipeline stages at the first daemon to process the received packet,
wherein executing a particular one of the pipeline stages comprises exporting the packet to a second daemon that also executes in the user space of the computing device via a user space network stack that is a separate process from the first daemon.

3.	(Previously Presented) The method of claim 1, wherein an operating system of the computing device provides a network stack in a kernel space of the computing device that is not used for transporting packets between the first and second user space daemons.
4.	(Previously Presented) The method of claim 1, wherein exporting the packet from the first user space daemon via the user space network stack comprises storing packet data to a ring buffer in the user space from which the user space network stack retrieves the packet data.
5-6.	(Canceled)
7.	(Original) The method of claim 1, wherein the second daemon is an application layer load balancer.
8.	(Original) The method of claim 1, wherein the second daemon is a control plane process.
9.	(Previously Presented) The method of claim 8, wherein the control plane process is for operating a border gateway protocol (BGP) control plane, wherein the packet is a BGP packet comprising routing information.
10.	(Previously Presented) The method of claim 1, wherein the first daemon executes the plurality of pipeline stages in a run-to-completion thread.
11.	(Currently Amended) A non-transitory machine readable medium storing a first daemon that when executed in a user space of a computing device by at least one processing unit of the computing device implements a gateway datapath for a logical network, the first daemon comprising sets of instructions for:
receiving a packet from a network external to the logical network; and
executing at least a subset of the plurality of pipeline stages at the first daemon to process the received packet,
wherein the set of instructions for executing a particular pipeline stage comprises a set of instructions for exporting the packet to a second daemon that also executes in the user space of the computing device via a user space network stack that is a separate process from the first daemon.
12.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the set of instructions for executing the particular pipeline stage further comprises a set of instructions for importing the packet from the second daemon after the second daemon processes the packet.

14.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the set of instructions for exporting the packet from the first user space daemon via the user space network stack comprises a set of instructions for storing packet data to a ring buffer in the user space from which the user space network stack retrieves the packet data.
15-16.	(Canceled)
17.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the second daemon is an application layer load balancer.
18.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the second daemon is a control plane process.
19.	(Previously Presented) The non-transitory machine readable medium of claim 18, wherein the control plane process is for operating a border gateway protocol (BGP) control plane, wherein the packet is a BGP packet comprising routing information.
20.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the first daemon executes the plurality of pipeline stages in a run-to-completion thread.
21.	(Previously Presented) The method of claim 4, wherein executing the particular stage further comprises retrieving packet data from the ring buffer after the second daemon processes the packet and stores the packet data in the ring buffer.
22.	(New) The non-transitory machine readable medium of claim 14, wherein the set of instructions for executing the particular stage further comprises a set of instructions for retrieving packet data from the ring buffer after the second daemon processes the packet and stores the packet data in the ring buffer.

Reasons for Allowance
The following is an examiner’s current statement of reasons for allowance:
Claims 1 and 11 are allowed because the closest prior arts, Davie (U. S. Pub. No. 2013/0287026A1), SORENSON, III et al. (hereinafter referred to as Sorenson) (U. S. Pub. No. 2014/0310417A1) and Koponen et al. (hereinafter referred to as Koponen) (U. S. Patent. No. 9692655B2)
fail to anticipate or render obvious a method or non-transitory computer-readable media stores programs executed to perform the operations,  comprising: implementing a gateway datapath for a logical network, the gateway datapath comprising a plurality of pipeline stages corresponding to entities of the logical network; at a first daemon that executes in a user space of a computing device, receiving a packet from a network external to the logical network; and executing at least a subset of the plurality of pipeline stages at the first daemon to process the received packet, wherein executing a particular one of the pipeline stages comprises exporting the packet to a second daemon that also executes in the user space of the computing device via a user space network stack that is a separate process from the first daemon.
Davie, Sorenson, or Koponen simply teaches a method of managing a set of managed forwarding elements that forward data between machines; a connection publishing method for a distributed load balancer in which a router receives packets from at least one client and routes packet flows to multiple load balancer nodes, which in turn distribute the packet flows among multiple server nodes; and packet processing in a network with hierarchical managed switching elements.
Further by continually thorough searching, some other relevant prior arts have been found and they do not teach the claims above.  Goodman et al.  (U. S. Pub. No. 2006/0059253A1) teaches architectures for netcentric computing systems. Reynolds et al. (U. S. Pub. No. 2014/0280892A1) teaches methods and computer program products for transaction analysis of network traffic in a network device. GARG et al. (U. S. Pub. No. 2014/0098669 A1) teaches method and apparatus for accelerating forwarding in software-defined networks.
Dependent claims 2-4, 7-10, 12-14 and 17-22 depend on now allowed independent claims 1 and 11, therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.

Drawings
The drawings were received on December 10, 2015. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345.  The examiner can normally be reached on Monday-Friday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454